DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Response” filed on 6/30/2021 has been considered.  
Rejection to Claims 1-20 under 35 USC 101 have been overcome.  
Claims 1, 4-6, 8, 11-13, 15, 18-19 are amended.
Claims 1-20 are currently pending and have been examined.  



Specification
The disclosure is objected to because of the following informalities: the specification contains no paragraph numbers.
Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered. (See MPEP Appendix R 1.52 (b)(6)).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recite the limitation "the weather category." There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether “the weather category” refers to one of “each weather category of the set” and if so, which one.  It is further unclear whether “a first weather category” refers to the same weather category or a new weather category.  The limitations will be interpreted as storing one or more identifications of product associated with at least one weather category of the set of weather categories.
Claims 2-7, 9-14 and 16-20 inherit the deficiencies of claims 1, 8 and 15.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered.  
The 101 rejection has been overcome by amendments to the claims.


Examiner directs Applicant’s attention to the Allowable Subject Matter below. 


Allowable Subject Matter
With respect to independent claim 5, the prior art available does not teach a method comprising: An apparatus comprising:
a database configured to store a first purchase history assigned to a first user, the first purchase history comprising:
one or more records of products purchased by the first user; and
a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date;
a memory configured to store a set of weather categories, each weather category of the set of weather categories assigned to one or more weather conditions and storing one or more identifications of products associated with the weather category, the set of weather categories comprising a first weather category assigned to a first weather condition, the first weather category storing an identification of a first product, wherein:
the first product comprises a physical product designed for use during the first weather condition;
a first photograph depicted the first product and the first weather condition; and
the identification of the first product was stored in the first weather category in response to a first machine learning algorithm identifying both the first product and the first weather condition in the first photograph; and
a hardware processor communicatively coupled to the memory, the processor configured to:
determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date;
in response to determining that the first user will be in the second location on the third date:
obtain a prediction of the first weather condition at the second location on the third date;
determine that the first weather condition is assigned to the first weather category;
determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the first product, wherein determining the probability that the first user has the need for the first product comprises at least one of:
determining that the first purchase history of the first user does not comprise a first record of the first product purchased by the first user; and
determining that the first purchase history of the first user does comprise the first record of the first product purchased by the first user and determining a second probability that the purchased first product is expired;
determine that the probability that the first user has the need for the first product is greater than a threshold;
in response to determining that the probability is greater than the threshold:
identify a plurality of versions of the first product comprising:
a first version of the first product available from a first online retailer; and
a second version of the first product available from a second online retailer;
apply a second machine learning algorithm to the plurality of versions of the first product to select the first version of the first product, the second machine learning algorithm trained, based on the first purchase history of the first user, to determine that the first user is more likely to purchase the first version of the first product than the second version of the first product; and
send a recommendation of the first version of the first product to the first user, the recommendation comprising a link to purchase the first version of the first product from [[an]] the first online retailer;
in response to sending the recommendation of the first version of the first product to the first user, receive a response from the first user, the response comprising a purchase request; and
in response to receiving the response, complete a purchase of the first version of the first product for the first user.	
The most analogous prior art includes Hartmann (US 2008/0154655 A1), and Craft (US 2019/0172119 A1).
	Hartmann discloses a data cache storing predicted and/or observed weather conditions received from a weather prediction system for a plurality of different destinations.  Users may select a weather condition for defining travel product search parameters such as “places without rain” and “places >80 degrees high temp”. destinations which have a presence of a weather condition during a particular time period may be suggested to the user as a travel itinerary.  The system compares predicted weather conditions to observed weather conditions during the time period and may identify product options to determine whether a partial refund of the purchase 
	Hartmann is deficient in a number of ways.  As written, the claims require that a database stores a first purchase history assigned to a first user comprising records of product purchased and a record of a purchased ticket for travel between locations on particular dates, determining that the user will be in a second location on a third date based on the purchase history, determining a probability the user has a need for the product based on the records of products purchased; storing identifications of product associated with weather categories and weather conditions where a physical product is designed for use during a weather condition, a photograph depicts the first product and the first weather condition, a machine learning algorithm identifies the product and weather condition in the photograph, a plurality of versions of the first product are identified comprising a first version available form a first online retailer and a second version available from a second online retailer, and applying a second machine learning algorithm to the plurality of versions of the product to select a version based on the purchase history of the user to determine the user is more likely to purchase the first version than the second version, and recommend the first version of the product. Hartmann does not disclose these concepts
In view of the above, Hartmann fails to disclose or render obvious the combination of features as emphasized above.
Regarding Craft, Craft discloses a database stores a first purchase history assigned to a first user comprising records of product purchased and a record of a purchased ticket for travel between locations on particular dates, determining that the user will be in a second location on a third date based on the purchase history, and determining a probability the user has a need for the product based on the records of products purchased. 

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Hartmann, Craft, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 8 recites a method comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 15 recites a system comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,380,425 B2 to Wexler, [Claims] discussing a suggestion to remember rain gear, information related to a weather condition, a suggestion to purchase items based on prior captured images.  Wexler does not teach the claims as a whole.
J. Tong, H. Ma, W. Liu and B. Wang, "Time and location-based hybrid recommendation system," 2017 IEEE 2nd International Conference on Big Data Analysis (ICBDA), 2017, pp. 677-683, doi: 10.1109/ICBDA.2017.8078721. discussing time and location based personalized recommendations using trained machine learning models and making predictions of which products users are likely to buy according to purchase histories, user and item features and category features.  Tong does not teach the limitations as emphasized above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625